 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-00298-001-TUC-RM (DTF)
10                Plaintiff,                        ORDER
11   v.
12   Ernesto Alonso Ayala-Garcia,
13                Defendant.
14
15         Pending before the Court is Defendant’s Motion to Suppress (Doc. 35) and
16   Magistrate Judge D. Thomas Ferraro’s Report and Recommendation (Doc. 73), in which
17   he recommends that the Court grant in part and deny in part the Motion.1 Judge Ferraro
18   held three days of hearings on the Motion to Suppress (see Docs. 52, 54, 66). Defendant
19   has objected to portions of the Report and Recommendation (Doc. 74) and the
20   Government responded to those objections (Doc. 79). The Court will adopt the Report
21   and Recommendation in part, and grant the Motion to Suppress in its entirety.
22   I.    Factual Background2
23         Defendant is charged with one count of Conspiracy to Possess with Intent to
24   Distribute Fentanyl (21 U.S.C. § 846) and one count of Possession with Intent to
25   Distribute Fentanyl (21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(vi)). (Doc. 7.) Defendant’s
26   arrest and subsequent indictment resulted from a Drug Enforcement Agency High
27   1
       Also pending is the Government’s Motion in Limine (Doc. 37), to which Defendant has
     responded (Doc. 42). The Court will resolve this Motion separately.
28   2
       These facts were taken primarily from testimony provided during the hearings before
     Judge Ferraro.
 1   Intensity Drug Trafficking Areas Task Force (“HIDTA”) investigation to locate a white
 2   Jeep Liberty. (Doc. 59 at 23-24.) On February 1, 2018, investigators spotted the Jeep
 3   Liberty heading northbound on Interstate 19, and followed it to a Food City parking lot.
 4   (Id. at 24-27, 72.) At the Food City parking lot, Defendant was seen getting into the Jeep
 5   along with a woman and a young girl, and together they rode to a Wal-Mart parking lot a
 6   few miles away. (Id. at 73-74.) Then, Defendant drove the Jeep from the Wal-Mart
 7   parking lot, by an indirect route along side streets, (Id. at 28, 75) to Araceli Hughes’s3
 8   home at 5231 S. Via Noche Buena in a nearby subdivision, where he parked it in the
 9   garage. (Id. at 11-12.)
10          Defendant left the Jeep in the closed garage and, along with his wife and Ms.
11   Hughes (Doc. 59 at 12), departed the house in a silver Chrysler Sebring (Doc. 60 at 9-10,
12   17). At around 6:00 p.m. that evening, Officers encountered Defendant, his wife, and Ms.
13   Hughes with the Sebring stopped on the side of the road; Officers pulled up next to them
14   to conduct a wellness check.4 (Id. at 10-12.) The two women informed the Officers they
15   did not require assistance, and Defendant’s wife, after being questioned, stated that she
16   owned the Sebring. (Id. at 12-13.) Defendant’s wife and Ms. Hughes also provided the
17   officers with identification; there were no outstanding warrants on either. (Id. at 32-33.)
18   Officers determined that none of the occupants (Defendant, Defendant’s wife, or Ms.
19   Hughes) were the registered owner of the Sebring, and proceeded to ask follow-up
20   questions, which the three answered in an evasive manner. (Id. at 13-15, 23.) Without
21   objection,5 the officers conducted a canine sweep and search of the Sebring; nothing of
22   note was found.6 (Id. at 17.) Nevertheless, and after remaining with the Sebring and its
23   occupants for one and a half hours (id. at 37), officers handcuffed Defendant, patted him
24
     3
       Ms. Hughes is Defendant’s wife’s cousin.
25   4
       Although an officer at the scene testified his primary purpose was the wellness check
     (Doc. 60 at 11-12), he also testified that he had been instructed to stop the car in order to
26   assist with the ongoing HIDTA investigation into the Jeep Liberty. (Doc. 60 at 64-65.)
     5
       Officers informed the canine handler that the encounter was consensual, and he
27   specifically sought consent from one of the women to conduct the canine sweep; he did
     not, however, bother asking her name. (Doc. 60 at 76, 86.)
28   6
       The canine alerted to the trunk of the vehicle, but a physical search did not reveal any
     contraband. (Doc. 60 at 77.)

                                                 -2-
 1   down, and put him in an unmarked law enforcement vehicle; at no point was he
 2   Mirandized.7 (Id, at 20-21, 55-56.)
 3          Ms. Hughes, who remained along the side of the road with Defendant and his
 4   wife, was separated from the group by two of the five law enforcement officers at the
 5   scene. (Doc. 60 at 47-49, 97.) There, separated from her travel companions, she was
 6   asked for consent to search her home, to which she agreed. (Id. at 98.) Ms. Hughes was
 7   then placed in the back of a squad car and escorted back to her home. (Id. at 98-99.)
 8          Defendant was later driven to Ms. Hughes’ home, where officers were conducting
 9   a canine sweep of the garage and later a physical search of the Jeep while it was parked in
10   the garage. (Doc. 59 at 100-01; Doc. 60 at 56-57.) While conducting a canine sweep of
11   the garage, during which the canine did not penetrate the interior of the Jeep Liberty, the
12   canine alerted to a large portion of the Jeep Liberty. (Id. at 80-81.) By the time agents
13   began physically searching the interior of the vehicle, Defendant had been brought to the
14   house and was visible to the agents searching the Jeep Liberty, which was still inside the
15   open garage. (Id. at 105-06.)
16          Agents found fourteen packages, or 15.44 kilograms, of fentanyl hidden inside the
17   Jeep Liberty. (Doc. 60 at 107; Doc. 68 at 7-8, 16.) Defendant was asked about the drugs,
18   but informed agents that he knew nothing about them, adding that he did not know what
19   was happening and that he could call the person he was supposed to give “that” to. (Doc.
20   60 at 108.) Later that evening, Defendant was brought to the Homeland Security
21   Investigations Nogales office; the agent who interviewed him testified that Defendant
22   was Mirandized for the first time upon arrival, at 9:09 p.m.8 (Doc. 68 at 23, 36, 41.)
23   While there, a U.S. Border Patrol Agent at the Nogales office sought Defendant’s consent
24   to search the contents of his cellphone.9 (Id. at 17.) Defendant signed a boilerplate
25
     7
       Officers at the scene did not believe they were placing Defendant under arrest, nor did
26   they tell Defendant he was not free to leave, but concluded that he was in fact not free to
     leave. (See Doc. 60 at 48-49, 54, 61.)
27   8
       The agent also testified that he was unsure whether the Miranda warnings were given
     before or after Defendant signed a cellphone search consent form. (Doc. 68 at 27-28.)
28   9
       The cellphone was seized at around 7:00 p.m., but agents were not able to testify as to
     where the cellphone was seized. (Doc. 68 at 31, 37.)

                                                -3-
 1   Spanish-language consent form. (Id. at 18.)
 2   II.   The Motion to Suppress & the Report and Recommendation
 3         Defendant filed a Motion to Suppress (Doc. 35) seeking suppression of “all
 4   evidence and statements the government obtained as a result of his unlawful detention,
 5   his unlawful arrest without administration of Miranda warning, and of the unlawful
 6   search committed on February 1, 2018.” (Doc. 35 at 1.) The Government responded
 7   (Doc. 43), and Defendant replied in support of his Motion (Doc. 46). Judge Ferraro held
 8   evidentiary hearings on the Motion on January 24, 2019 (Doc. 52), February 6, 2019
 9   (Doc. 54), and February 12, 2019 (Doc. 66). At the conclusion of the third day, Judge
10   Ferraro instructed the parties to submit briefing regarding specifically what evidence the
11   Government intended to offer, and what evidence Defendant sought to have suppressed.
12   (See Doc. 68 at 74-75; Doc. 66.) Defendant’s supplemental brief indicates that he
13   specifically seeks suppression of: (1) contraband seized from the Jeep Liberty; (2) any
14   statements or gestures Defendant made on February 1, 2018 while detained along the side
15   of the road with the Sebring and in the driveway at 5231 S. Via Noche Buena; (3)
16   Defendant’s Nokia cellphone and any evidence obtained therefrom; and (4) evidence
17   relating to a canine alert on the Sebring. (Doc. 63 at 1-2.) The Government submitted
18   briefs indicating the evidence it sought to introduce (Docs. 62, 64) and a supplemental
19   memorandum supporting denial of Defendant’s Motion to Suppress (Doc. 72).
20         On March 11, 2019, Judge Ferraro issued a Report and Recommendation
21   recommending that this Court grant the motion to suppress as to: (1) all statements and
22   gestures made while Defendant was detained with the Sebring and in the driveway at
23   5231 S. Via Noche Buena; (2) evidence obtained from Defendant’s Nokia cellphone; and
24   (3) evidence relating to the canine alert on the Sebring. (Doc. 73 at 12.) Judge Ferraro
25   recommends that this Court deny the motion to suppress as to the narcotics discovered in
26   the Jeep Liberty, despite finding that Defendant has standing to contest the search of the
27   Jeep Liberty. (Id. at 10, 12.) Defendant filed an Objection10 (Doc. 74) to the Report and
28   10
       Defendant concurrently filed a Motion for Leave to File Excess Pages (Doc. 75), which
     the Court granted (Doc. 78).

                                               -4-
 1   Recommendation’s conclusion that the contraband seized from the Jeep Liberty should
 2   not be suppressed. The Government responded to the Objection (Doc. 79) arguing that
 3   Judge Ferraro properly applied the law in finding that evidence seized from the Jeep
 4   Liberty should not be suppressed and that, in any event, Defendant has no standing to
 5   challenge the search because he conceded that he had no privacy interest in the garage
 6   where the Jeep was parked (id. at 6-7).
 7          A.     Unobjected-to Portions of the Report and Recommendation
 8          Neither Defendant nor the Government has objected to Judge Ferraro’s
 9   recommendations that this Court (1) grant Defendant’s motion to suppress all of
10   Defendant’s statements and/or gestures made while Defendant was detained with the
11   Sebring and in the driveway at 5231 S. Via Noche Buena, (2) grant the motion to
12   suppress as to the canine alert on the Sebring, (3) find that Defendant has standing to
13   contest the search of the Jeep Liberty, and (4) grant Defendant’s motion to suppress the
14   search of the Nokia cellular phone and the analysis of Nokia cellular phone’s content.
15   (See Doc. 72 at 12; Doc. 74.)
16          A district judge must “make a de novo determination of those portions” of a
17   magistrate judge’s “report or specified proposed findings or recommendations to which
18   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b)
19   of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is filed,
20   the court need only satisfy itself that there is no clear error on the face of the record in
21   order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
22   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
23   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
24   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
25   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
26   clear error unobjected-to portions of Report and Recommendation).
27          The Court finds that Defendant and the Government have waived their respective
28   rights to de novo review of the above-described portions of Judge Ferraro’s Report and


                                                -5-
 1   Recommendation. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
 2   (en banc). Nevertheless, the Court has reviewed Judge Ferraro’s Report and
 3   Recommendation, the Parties’ briefs, and the record and finds that those portions are
 4   proper in all material aspects and will adopt them.
 5          B.     De Novo Review
 6          The Court will conduct a de novo review of the Motion to Suppress as it relates to
 7   suppression of the evidence seized from the Jeep Liberty. 28 U.S.C. § 636(b)(1).
 8   Following its de novo consideration of the totality of the circumstances, the Court finds
 9   that the evidence from the Jeep Liberty must be suppressed; Defendant’s Motion will be
10   granted.
11          The Court’s analysis with regard to the Jeep Liberty must start and end with the
12   illegally extended detention of the Sebring and its passengers, for which Judge Ferraro
13   found it necessary to suppress evidence of a canine alert and Defendant’s statements
14   upon arriving at 5231 S. Via Noche Buena. Neither the Government nor Defendant has
15   objected to suppression of the evidence obtained while law enforcement detained
16   Defendant and his travel companions along the side of the road with the Sebring. The
17   exclusionary rule “requires trial courts to exclude unlawfully seized evidence in a
18   criminal trial[.]” Utah v. Strieff, 136 S.Ct. 2056, 2061 (2016). “[T]he exclusionary rule
19   encompasses both the ‘primary evidence obtained as a direct result of an illegal search or
20   seizure’ and, ‘evidence later discovered and found to be derivative of an illegality,’ the
21   so-called ‘fruit of the poisonous tree.’” Id. (quoting Segura v. United States, 468 U.S.
22   796, 804 (1984)).
23          All of law enforcement’s encounters and searches here temporally followed, and
24   necessarily flowed from, the illegally extended detention. This is true even of Ms.
25   Hughes’ consent, which was obtained only after extended detention, and that the Court
26   will assume without deciding was voluntarily given.11 United States v. Washington, 490
27   11
       The Court notes that the voluntariness of her consent is tenuous at best. The totality of
     the circumstances are considered when determining whether consent to search was
28   voluntarily given. United States v. Brown, 563 F.3d 410, 415 (9th Cir. 2009). The Court
     considers various factors, such as (1) whether the consenting individual was in custody;

                                                -6-
 1   F.3d 765, 776 (9th Cir. 2007) (explaining that even voluntary consent must be purged of
 2   the taint from the original illegality in order to be valid). None of the exceptions to the
 3   fruit of the poisonous tree doctrine apply here. See e.g. Murray v. United States, 487 U.S.
 4   533, 537 (1988) (independent source doctrine). Accordingly, all evidence obtained
 5   following the illegally extended encounter with the passengers of the Chrysler Sebring,
 6   including the evidence found in the Jeep Liberty, is fruit of the poisonous tree and must
 7   be suppressed. Defendant’s Motion to Suppress will be granted.
 8          IT IS ORDERED that Judge Ferraro’s Report and Recommendation (Doc. 73) is
 9   adopted in part and rejected in part, as set forth above.
10          IT IS FURTHER ORDERED that Defendant’s Motion to Suppress (Doc. 35) is
11   granted.
12          Dated this 31st day of July, 2019.
13
14
15
16
17
18
19
20
21
22
23   (2) whether the arresting officers had their guns drawn; (3) whether Miranda warnings
     were given; (4) whether the consenting individual was notified that she had a right not to
24   consent; and (5) whether the consenting individual had been told a search warrant could
     be obtained, in assessing the totality of the circumstances. Id.
25          The encounter was moved from a public space on the side of the road, to Ms.
     Hughes’ home, a private space, and although the request for consent was clearly framed
26   as a question, there is no evidence that she was informed, or that the situation made clear,
     that Ms. Hughes could terminate the encounter. Ms. Hughes was never Mirandized.
27   Lastly Ms. Hughes was asked repeatedly for her consent, but there is no evidence that she
     was told she could refuse consent. And, in light of the circumstances, for example that
28   she was escorted to her home in a law enforcement vehicle, it cannot be assumed that Ms.
     Hughes knew of her right to refuse consent.

                                                 -7-
